Citation Nr: 1646502	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2009, for the award of service connection for bilateral hearing loss, to include whether there was clear and unmistakable error (CUE) in a January 10, 1973 rating decision that denied service connection for bilateral hearing loss. 

2.  Entitlement to service connection for lung damage, claimed as cancer, to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for renal cell carcinoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Barry Allen, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2014, the Board issued a decision in which it denied an effective date earlier than January 23, 2009 for the grant of service connection for bilateral hearing loss.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in April 2016 the Court issued a memorandum decision that set aside and remanded the claim for an earlier effective date of the bilateral hearing loss to the Board for further fact finding prior to readjudicating the claim. 

In the December 2014 decision, the Board also remanded the claims for service connection for lung damage and renal cell carcinoma back to the Agency of Original Jurisdiction (AOJ).  These issues have now been returned to the Board.

The Veteran has also perfected an appeal as to the claim for service connection for ischemic heart disease.  However, this case is awaiting scheduling for a Board hearing and will not be addressed in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As stated, the Court issued an April 2016 memorandum decision in which it set aside that portion of the Board's December 2014 decision denying entitlement to an effective date earlier than January 23, 2009 and remanded the appeal to the Board for further "fact finding."  In light of the Court's direction to engage in further fact finding, the Board is remanding this appeal in order to provide the Veteran with proper Veterans Claims Assistance Act of 2000 (VCAA) notice and afford him the opportunity to submit any additional evidence in support of his claim. 

In addition, the Board in its December 2014 decision remanded the issues of entitlement to service connection for lung damage and renal cell carcinoma, both to include as due to exposure to Agent Orange to the RO for further development.  Specifically, the RO was ordered to schedule the Veteran for a VA examination to determine the extent and likely etiology of any lung and kidney disability found.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).  

With regards to the claim of service connection for lung damage, the Veteran was afforded a VA examination in February 2016 to determine the nature and etiology of any lung condition.  The Veteran reported that he had a history of granulomatous changes in his lungs dating back to the mid 1990s based on private evaluation.  According to the examiner, the Veteran's most recent CT scan of his lungs showed lobulated changes of the nodules consistent with possible mucoid impactions.  After reviewing the entire claims file, including the various diagnostic testing the Veteran had in the past, the examiner set forth the diagnoses of chronic obstructive pulmonary disease (COPD) and granulomatous lung disease.  The examiner then opined that it was less likely than not that the Veteran's lung conditions were incurred in or were due to Agent Orange exposure.  In support thereof, the examiner stated that the Veteran's service treatment records were silent for pulmonary conditions.  The examiner also noted that COPD and granulomatous lung disease were not considered presumptive pulmonary conditions pursuant to 38 C.F.R. § 3.309(e).  

As for the claim of service connection for renal cell carcinoma, the same examiner who administered the February 2016 lung examination issued an opinion as to the nature and etiology of the renal cell carcinoma, also in February 2016.  A review of the claim's file showed that an asymptomatic mass was found on the Veteran's kidney during a chest imaging through VA in 2009.  Subsequently the Veteran was diagnosed with renal cell carcinoma, and underwent a left partial nephrectomy in April 2010.  According to the examiner, the Veteran has not needed further treatment of his kidneys following his recovery from the April 2010 surgery.  After an in-person examination and the claims file review, the examiner set forth the diagnosis of neoplasm of the kidney, dated in 2010.  The examiner then opined that it was less likely than not that the Veteran's renal cell carcinoma was incurred in service or was due to Agent Orange exposure.  In support thereof, the examiner noted that the Veteran's service treatment records were silent for a kidney condition.  Furthermore, the examiner stated that renal cell carcinoma is not a condition subject to the presumptive provisions of 38 C.F.R. § 3.309(e) for Agent Orange exposure. 

The February 2016 VA examiner who issued opinions as to the etiology of both the lung condition and the renal cell carcinoma did not support the opinion with a sufficient rationale.  Although it was correctly noted that the Veteran's diagnosed conditions were not subject to the presumptive provisions of 38 C.F.R. § 3.309(e) for Agent Orange exposure, there was no discussion of whether Agent Orange exposure, which is conceded, nevertheless contributed to the development of both of these conditions following service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Board cannot make a determination as to the Veteran's claim without an opinion regarding whether the Veteran's lung condition and renal cell carcinoma are attributable to exposure to Agent Orange while in service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion that is responsive to the Board's December 2014 remand directives.  Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing all of his claims on appeal.

2.  Thereafter, send the Veteran's claims a qualified VA medical professional (or professionals, if deemed necessary) for the purpose of providing an opinion as to the etiology of the Veteran's lung condition and renal cell carcinoma.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should render an opinion, consistent with the record and sound medical judgment as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lung condition and/or renal cell carcinoma were incurred in or otherwise attributable to service, to specifically include exposure to Agent Orange while serving in the Republic of Vietnam.  The examiner should be cognizant that exposure to Agent Orange has already been conceded.  
The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



